Bloodworth, J.
This is a prosecution under what is known as the “ labor-contract act,” which is embodied in sections 715 and 716 of the Penal Code of 1910. The writer thinks that there is some evidence to support the finding of the jury, and that the judgment should be affirmed. A majority of the court are of the opinion that there is no evidence to support" the verdict.

Judgment reversed.


Broyles, C. J., and Luke, J., concur. Bloodworth, J., dissents.

M. J. Garswell, for plaintiff in error. D. D. Smith, solicitor, contra.